Citation Nr: 0026654	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to July 
1969.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As an initial matter, the Board observes that the veteran 
appeared before the undersigned Board Member at a 
videoconference hearing in December 1999, and submitted 
additional evidence at that time.  He also provided a signed 
waiver indicating that he waived his right to have that 
evidence considered by the RO before review by the Board.  
Accordingly, it is not necessary to remand the case back to 
the RO for additional development, and the Board will proceed 
with its review at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran was exposed to acoustic trauma during 
service, and is currently diagnosed with bilateral hearing 
loss and tinnitus.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed bilateral hearing loss and 
tinnitus and his active service, to include exposure to 
acoustic trauma therein.  

4.  The veteran served on a temporary duty assignment with 
the Air Force in Vietnam, and has presented credible evidence 
of having been exposed to traumatic events during such 
service.  

5.  The veteran has been diagnosed with PTSD which has been 
related to his exposure to traumatic events in Vietnam.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss and tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  PTSD was incurred as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss and Tinnitus

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); see 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to that claim, and the claim must fail.  See 
38 U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 1464 (1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth at 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when:  
the auditory threshold of any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory threshold for at least three of these frequencies is 
26 decibels or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1999).  

The veteran claims, in substance, that he was exposed to a 
great deal of acoustic trauma during his active service, and 
that such exposure resulted in his now diagnosed bilateral 
hearing loss and tinnitus.  The veteran's service medical 
records are negative for any indication of bilateral hearing 
loss or tinnitus.  He does not appear to have undergone an 
audiological examination at the time of separation from 
service, but whispered and spoken voice tests were 15/15 
bilaterally.  

Clinical treatment records, dating from approximately 
September 1966 through December 1999 show that in September 
1966, the veteran was seen for what appears to have been 
acute otitis media in the right ear.  He was noted to have 
experienced swelling in the right ear, but was not noted to 
have hearing loss.  Treatment records dated in March 1977 
show that the veteran worked with heavy machinery and had 
worked for the previous six or seven years as a jackhammer 
operator.  The veteran reported experiencing decreased 
hearing at that time, which was attributed to the noise and 
vibration caused by the jackhammer and heavy machinery.  He 
was diagnosed with vertigo and tinnitus with questionable 
hearing loss of questionable etiology.  In April 1977, he was 
diagnosed as having a labyrinthine concussion with bilateral 
neurosensory hearing loss with vertigo and tinnitus.  

The veteran underwent a VA audiological examination in 
September 1998.  The report of that examination shows that 
the veteran reported his history of noise exposure in service 
and a 14-year history of post-service noise exposure while 
performing construction work.  He also reported having 
experienced constant, chronic tinnitus immediately following 
his discharge from service.  The veteran was found to have 
symmetrical mild sloping to severe sensorineural hearing loss 
bilaterally.  Speech intelligibility was poor, bilaterally.  
A tinnitus match was established at 62 dbHL for the right ear 
and 60 dbHL for the left ear.  While noting that the veteran 
had a present disability with respect to bilateral hearing 
loss and tinnitus, the examiner did not offer any opinion 
with respect to the etiology of the veteran's diagnosed 
hearing loss, and did not indicate that such hearing loss had 
been incurred in service.  None of the remaining clinical 
treatment records addressed the veteran's diagnosed bilateral 
hearing and tinnitus disabilities.  

The veteran appeared before the undersigned Board Member in 
December 1999 at a videoconference hearing, and testified 
that he had been exposed to severe acoustic trauma from jet 
aircraft on the flight line in service.  The veteran stated 
that he did not use hearing protection at that time, and that 
he had experienced diminished hearing and tinnitus ever 
since.  With respect to his service separation physical 
examination, the veteran testified that it was optional, and 
that he was in such a hurry to return home that he elected to 
forego that examination.  

The veteran also submitted two signed affidavits from former 
commanding officers, dated in September 1999 and March 2000, 
who both stated that the veteran was exposed to an extremely 
high level of noise inherent in his duties at a U.S. air base 
in Thailand.  Both retired officers stated that living 
conditions in Thailand were primitive, and that use of 
adequate hearing protection was not feasible due to the 
necessity of performing loading of ordnance on jet aircraft.  

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted a well-grounded claim for service 
connection for bilateral hearing loss and tinnitus.  For 
purposes of this claim, the Board acknowledges that the 
veteran currently has a bilateral hearing loss disability 
including tinnitus, and that he was exposed to high levels of 
noise while serving as a munitions or supply specialist in 
Thailand.  However, there is no medical evidence of any sort 
establishing the required medical nexus between the veteran's 
active service and his diagnosed hearing loss disability.  

The Board further recognizes that the veteran was seen in 
September 1966 for complaints of otitis media in his right 
ear, but the records fail to show that that disorder resulted 
in any hearing loss, or was otherwise a chronic disability.  
The records do not reflect continuity of symptomatology 
following the veteran's discharge from service, Savage, 
supra.  In fact, March and April 1977 treatment records 
suggest that the veteran's then-diagnosed hearing loss was 
the possible result of an on-the-job injury.  In that regard, 
the Board notes that the veteran had been exposed to noise 
from using a jackhammer and other heavy machinery for over 
seven years.  

The Board also acknowledges the signed affidavits by the 
veteran's former commanding officers that he was exposed to 
acoustic trauma in service without hearing protection, in 
addition to his own voluminous lay statements and testimony 
regarding his claim for service connection for hearing loss 
and tinnitus.  However, such lay statements, affidavits, and 
testimony do not constitute medical evidence.  As lay 
persons, the veteran and his former commanding officers are 
not competent to address issues requiring expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 494-95 (1992).  
What is lacking with respect to this issue is medical 
evidence, such as an opinion rendered by a medical 
professional, that the veteran's currently diagnosed 
bilateral hearing loss and tinnitus was caused by exposure to 
acoustic trauma during service.  Absent such an opinion, his 
claim is not well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for bilateral hearing loss and tinnitus.  The 
Board has not been made aware of any additional relevant 
evidence which is available which could serve to well ground 
the veteran's claim.  As the duty to assist is not triggered 
by a well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for 
bilateral hearing loss and tinnitus.  

II.  PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor (or 
evidence of certain combat medals such as the Purple Heart 
Medal or the Combat Infantryman's Badge), which in a case 
involving PTSD is the equivalent of an in-service incurrence 
or aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  

The evidence of record consists of the veteran's service 
medical and some service personnel records, records of 
treatment undergone following service, multiple personal 
statements submitted by the veteran in support of his claim, 
the report of a VA rating examination, and copies of two 
affidavits submitted by two of the veteran's former 
commanding officers.  In addition, the veteran appeared at a 
videoconference hearing before the undersigned Board Member 
in December 1999.  The Board concludes that the VA's duty to 
assist the veteran with the development of the evidence has 
been met.  

The veteran contends that after arriving in Thailand, he 
served primarily as a munitions specialist, charged with 
loading ordnance on board outgoing U.S. military aircraft 
destined to bomb targets in North and South Vietnam.  Of 
greatest significance, he asserts that he was directed to 
proceed to Vietnam on a temporary duty assignment (TDY) basis 
to recover classified components of downed U.S. aircraft.  
According to the veteran, he remained on such TDY status in 
South Vietnam in the area of Pleiku for approximately four 
and a half months before returning to Thailand.  The veteran 
asserts that in addition to the above, he had to retrieve 
bodies, fill body bags, was subjected to small arms fire, and 
had to inventory coffins bound for interment in the United 
States.  He maintains that such exposure resulted in his 
diagnosed PTSD.  

The record shows that the veteran primarily served overseas 
at U.S. Air Force Bases in Thailand from July 1965 to July 
1966, with a primary military occupational specialty of 
organizational supply or inventory management specialist.  In 
addition, the record shows that the veteran was awarded the 
Vietnam Service Medal, the Presidential Unit Citation, the 
Republic of Vietnam Gallantry Cross with Palm, and the 
Republic of Vietnam Campaign Medal.  However, the veteran's 
service medical and service personnel records fail to 
disclose any service within the borders of the Republic of 
South Vietnam, any indication of a psychiatric disorder, or 
any other indicia lending support to the veteran's 
contentions of his alleged stressors.  

In May 1998, the veteran underwent a VA rating examination in 
which he related his claimed stressors as noted above, albeit 
without mention of any exposure to death and war-related 
carnage, and recounted subjective symptoms of PTSD including 
flashbacks, nightmares, hypervigilance, avoidance, and other 
problems.  However, the examiner observed that the veteran 
did not objectively demonstrate any of the emotional lability 
or blunting associated with PTSD.  Further, given the lack of 
any indication of a stressor in the veteran's claims file at 
that time, the examiner stated that the veteran did not meet 
the stressor criteria.  Based upon his clinical findings, the 
examiner concluded that the veteran did not meet the criteria 
for an Axis I diagnosis.  He was found to have an Axis II 
diagnosis of a personality disorder, not otherwise specified, 
with mixed features.  

Contemporaneous clinical treatment records dating from 
February 1998 through December 1999 show that the veteran was 
first shown to have PTSD in February 1998, as indicated by 
the diagnostic "impression" offered by a VA licensed 
clinical social worker.  Although a social worker rendered 
this diagnosis, the veteran was nonetheless diagnosed with 
PTSD by a VA treating physician in January 1999.  That 
January 1999 diagnosis of PTSD appears to be the only such 
diagnosis rendered by a licensed physician.  

In any event, an affidavit dated in September 1999 was 
received from Colonel Hugh G. Butterfield, U.S.A.F., Retired, 
stating that he had served as a First Lieutenant with the 
355th Tactical Fighter Wing at Takhli Air Base, Thailand, and 
that he supervised a section of the munitions squadron.  
Having seen a photograph of the veteran, Col. Butterfield 
stated that he recalled that the veteran served in the 355th 
Squadron, and that he vaguely recalled filling an 
augmentation requirement to send a number of airmen on TDY to 
South Vietnam.  However, he indicated that he was unable to 
recall any other particulars regarding the veteran or what 
his duties consisted of, assuming that the veteran had been 
among those airmen selected for TDY in Vietnam.  Col. 
Butterfield also stated that living conditions at Takhli were 
primitive, and that there was a great deal of noise exposure.  

An additional affidavit dated in March 2000 was received from 
Lieutenant Colonel Richard Steckley, U.S.A.F., Retired.  Col. 
Steckley stated that he served as the officer in charge of 
the ammunition storage area, and recalled that the veteran 
was among a group of ten airmen sent to Bien Hoa Air Base in 
South Vietnam to inventory munitions and to recover 
classified items from downed aircraft in Vietnam.  Col. 
Steckley, who indicated that he was a Captain at the time of 
his association with the veteran at Takhli, stated that he 
was not with the group who ultimately went to Vietnam, but 
recalled what he characterized as "horrible" stories the 
returning airmen told about being used to recover bodies from 
the battlefield.  He stated that the veteran and other airmen 
were sent from Bien Hoa to an area near Pleiku to recover 
left-over munitions, uniform fragments, and weapons.  
According to Col. Steckley, the airmen had to pick up and tag 
bodies and body parts that had spent several days fermenting 
in excessive heat.  

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board concludes that based upon all evidence presented, 
particularly the opinion of January 1999 by the veteran's 
treating physician and the affidavit of March 2000 submitted 
by Col. Steckley substantiating the veteran's claimed 
stressors, the diagnosis of PTSD is medically supported and 
is related to the veteran's service.  The Board recognizes 
that the report of the May 1998 VA rating examination 
contains the examiner's opinion that based on his clinical 
findings, the veteran did not have PTSD, and that his claimed 
stressors were insufficient to support such a diagnosis.  
However, since undergoing that examination, the veteran had 
since been diagnosed with PTSD, and has provided credible 
evidence that his claimed stressors actually occurred.  
Moreover, the diagnosed PTSD has been related by medical 
evidence to the claimed stressors.  

The Board observes that the affidavit submitted by Col. 
Steckley was not of record when the RO rendered its decision 
that the veteran's PTSD had not been incurred in service, and 
that the RO did not have the opportunity to consider that 
evidence before the case was referred to the Board.  In any 
event, as the veteran submitted a signed statement waiving 
consideration of the newly submitted evidence by the RO, 
there is no requirement to remand the case back to the RO to 
have that evidence reviewed and considered.  Verification of 
the veteran's claimed stressors has been central to the 
veteran's claim.  In view of the March 2000 letter received 
from Col. Steckley, the Board finds that there is now 
sufficient evidence to verify the veteran's claimed 
stressors.  Accordingly, as the veteran has a diagnosis of 
PTSD which is related to his claimed and now verified 
stressors, service connection for PTSD is warranted and the 
appeal is granted.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss and tinnitus is 
denied.  

Service connection for PTSD is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

